DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            Allowable Subject Matter

            Claims 1, 3 – 11 and 13 – 21 are allowed.
 
            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 11 and 21, the prior art of record, specifically Chang et al (US 2018/0287673) teaches of a system and method of decoding an uplink in a multiple input multiple output wireless communication system (symbol detection on UL-MIMO, Paragraphs 0047 – 0048) in an open radio access network (RAN, Paragraph 0026) having an open distributed unit (O-DU) (#510, BBU, Fig.5) and an open radio unit (O-RU) (#506, RRU, Fig.5), said method comprising: said O-DU: constructing a combining matrix for a resource block (equations 8 and 10 – 11 and Paragraphs 0110, 0118 – 0121); and sending said combining matrix to said O-RU (Paragraphs 0112 and 0121); and said O-RU: utilizing said combining matrix to compress signals on NR antennas per subcarrier (antennas per subcarrier, Paragraphs 0128 – 0132) into M values, where NR is a number of antennas, and M is less than NR (NRX>K, Paragraph 0049); and sending said M values per subcarrier to said O-DU (y compressed sent to BBU, Fig.5).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “wherein said constructing comprises multiplying a received signal vector with a whitening vector, thus converting colored interference in said received signal vector into white interference, and wherein said whitening vector is based on channel estimates from past sounding reference signal symbols.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633